DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 4/11/2022. Claims 1, 3-8, 10-15, and 17-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 8-11, filed 4/11/2022, regarding the 103 rejections of Claims 1, 3-8, 10-15, and 17-20, have been fully considered and are persuasive. The rejections have been withdrawn and the claims are now in condition for allowance in view of the Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Kristofer Haggerty (Reg. No. 72,298) received on 4/27/2022.
The application has been amended as follows:
Please replace Claim 1 with the following:
1. (Currently Amended) A computer-implemented method for providing a secure device relay between a data collection device and a server using a smart device, the method comprising:	transmitting to a server a unique identifier corresponding to a data collection device and a digital signature corresponding to a smart device; 
receiving from the server an asymmetric key pair and an exchange configuration defining access control to data stored on the data collection device, wherein the exchange configuration includes data exchange regulations associated with a geographic area in which the data may be exchanged; [[and]]
transmitting to the data collection device a public key of the received asymmetric key pair and the exchange configuration;
detecting an exchange request to exchange the data between the server and the data collection device;
determining whether the exchange request is permitted based on the exchange configuration; and
	based on determining that the exchange request is permitted by the exchange configuration, processing the request.
Please cancel Claim 2.
Please replace Claim 8 with the following:
8. (Currently Amended) A computer program product for providing a secure device relay between a data collection device and a server using a smart device, the computer program product comprising:
	one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising:
	transmitting to a server a unique identifier corresponding to a data collection device and a digital signature corresponding to a smart device; 
receiving from the server an asymmetric key pair and an exchange configuration defining access control to data stored on the data collection device, wherein the exchange configuration includes data exchange regulations associated with a geographic area in which the data may be exchanged; [[and]]
transmitting to the data collection device a public key of the received asymmetric key pair and the exchange configuration;
detecting an exchange request to exchange the data between the server and the data collection device;
determining whether the exchange request is permitted based on the exchange configuration; and
	based on determining that the exchange request is permitted by the exchange configuration, processing the request.
Please cancel Claim 9.
Please replace Claim 15 with the following:
15. (Currently Amended) A computer system for providing a secure device relay between a data collection device and a server using a smart device, the computer system comprising:
	one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising:
	transmitting to a server a unique identifier corresponding to a data collection device and a digital signature corresponding to a smart device; 
receiving from the server an asymmetric key pair and an exchange configuration defining access control to data stored on the data collection device, wherein the exchange configuration includes data exchange regulations associated with a geographic area in which the data may be exchanged; [[and]]
transmitting to the data collection device a public key of the received asymmetric key pair and the exchange configuration;
detecting an exchange request to exchange the data between the server and the data collection device;
determining whether the exchange request is permitted based on the exchange configuration; and
	based on determining that the exchange request is permitted by the exchange configuration, processing the request.
Please cancel Claim 16.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 15, although the closest prior art of record (such as O’Brien et al., (US 20080235511 A1), Dicks et al., (US 20080224852 A1), Johnson et al., (US 20090063187 A1)) teaches A computer-implemented method for providing a secure device relay between a data collection device and a server using a smart device, the method comprising: transmitting to a server a unique identifier corresponding to a data collection device and a digital signature corresponding to a smart device; receiving from the server an asymmetric key pair and an exchange configuration defining access control to data stored on the data collection device, wherein the exchange configuration includes data exchange regulations associated with a geographic area in which the data may be exchanged transmitting to the data collection device a public key of the received asymmetric key pair and the exchange configuration.
However, none of the prior art, alone or in combination teaches detecting an exchange request to exchange the data between the server and the data collection device; determining whether the exchange request is permitted based on the exchange configuration; and based on determining that the exchange request is permitted by the exchange configuration, processing the request in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497